
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective the 16th day of
February, 2004 by and between enherent Corp. (fka PRT Group Inc.), a Delaware
corporation, with its principal place of business at 80 Lamberton Rd., Windsor,
CT 06095 with all of its direct and indirect subsidiaries, (the "Employer") and
Douglas A. Catalano, an individual residing at 79 Hidden Valley Rd., Marshfield,
MA 02050 (the "Executive").

RECITALS:

        A.    Employer is a global information technology services company.

        B.    The Executive is experienced in the information technology
services industry and is currently employed as a Consultant as Chief Executive
Officer and desires to continue in that role as well as additional roles for the
Employer subject to the conditions hereinafter set forth.

        C.    Employer believes the Executive will contribute to the growth and
profitability of the Employer and desires to employ the Executive as Chairman,
President and Chief Executive Officer.

        D.    Employer agrees that it shall not require Executive to engage in
any conduct, which would violate any of the Executive's post-termination
obligations to Executive's former employer arising under this Agreement.

        E.    The Executive is willing to make his services available to
Employer on the terms and conditions hereinafter set forth.

AGREEMENT:

        Therefore, in consideration of the premises, mutual covenants and
agreements of the parties contained herein, and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and the Executive hereby agree as follows:

        1)    Employment.    Commencing on February 16, 2004 (the "Effective
Date"), Employer, in reliance on such representations, shall employ the
Executive and the Executive shall accept employment by Employer, upon the terms
and conditions set forth in this Agreement.

        2)    Term:    The term of employment (the "Term") of this Agreement
shall begin on the Effective Date and, except as otherwise provided in Sections
8, 9, and 10 shall end on February 16, 2007. The Term of this Agreement shall be
thirty-six (36) months and shall not be further extended without the mutual
written consent of the parties. After completion of the term, Executive's
employment will be on an at-will basis unless otherwise agreed in writing by the
parties.

        3)    Duties:    The Executive will serve as the Chairman, President and
Chief Executive Officer of the Employer. As Chairman, President and CEO of the
Employer, the Executive shall have the primary responsibility to manage and
direct the day-to-day business of the Employer, including the generation of
income and control of expenses. As Chairman of the Board, Executive will have
responsibility for informing the Board of Directors of all matters involving the
day to day operations of the organization on a minimum quarterly basis,
maintaining a relationship between the organization and the Board of Directors,
informing the Board of Directors of all stockholder communications received by
the Chairman and responding to said communications, and informing the Board of
Directors of any matters as the Board may, from time to time, direct. In
addition, Executive will be responsible for directing the organization with the
objective of providing maximum profit and return on invested capital;
establishing current and long-range objectives, plans, and policies subject to
the approval of the

1

--------------------------------------------------------------------------------


Board Of Directors (the Board); and representing the Employer with its major
customers, the financial community and the public. In addition, Executive will
be responsible for establishing current and long-range objectives, plans, and
policies subject to the approval of the Board. The Executive shall perform such
duties as may be reasonably assigned to him by the Board. With the consent of
the Board, the Executive may (i) devote a reasonable amount of time and effort
to charitable, industry or community organizations, and (ii) subject further to
the provisions of Section 6, the Executive may serve as a director of other
companies.

        4)    Compensation:    During the Term, Executive shall be compensated
as follows:

        a)    Salary.    Executive shall be paid an annual salary of Two hundred
fifty thousand dollars ($250,000) (the "Annual Base Salary"), to be distributed
in equal periodic semi-monthly installments according to Employer's customary
payroll practices. Nothing contained herein shall be construed to prevent
Employer from increasing Executive's Annual Base Salary more often than
annually. The Annual Base Salary will be reviewed annually by the Board and
increased (but not decreased) if the Board, in their discretion, determines an
increase to be appropriate, based on the types of factors the Board usually
takes into account in reviewing executive level salaries, including, but not
limited to, cost-of-living factors.

        b)    Incentive Compensation.    Employer will provide the Executive
with a Board approved management bonus plan for each year of employment
("Quarterly Performance Bonus"). The Quarterly Performance Bonus will be paid to
Executive no later than forty-five days following the end of each quarter, i.e.,
May 15, August 15, November 15 and February 15. Bonus targets will be agreed to
in writing by the parties and shall become an Amendment to this Agreement each
year. In addition, Employer will provide the Executive with a Year End target
bonus opportunity as agreed to between the Board and Executive (the "Year End
Performance Bonus") based on Year End Performance Bonus targets that will be
agreed to in writing by the parties and shall become an Amendment to this
Agreement.

        c)    Executive is eligible for participation in the Stock Acquisition
and Retention Program under the terms and conditions applicable to all other
participants, subject to the approval of the Compensation Committee of the Board
of Directors.

        d)    Certain Additional Payments and Consideration.    In addition to
the above payments,

        i)    Stock Options.    Executive will be eligible to participate in the
Employer Stock Option Plan ("Plan"). All Options are subject to the terms of the
Plan and the Stock Option Award Agreement; provided, however, in the event of a
Termination without Cause of the Executive's employment by the Employer all
incentive stock options granted shall immediately vest and be exerciseable as
per the terms of Section 9 (b) below. In the event of a Termination without
Cause of the Executive's employment by the Employer all non-qualified stock
options that have not vested as of the date of the termination, shall expire,
and all non-qualified stock options that have vested shall be exercisable
pursuant to the terms of the Plan and the Stock Option Award Agreement. All
Options will vest in three (3) equal annual installments of one-third (1/3) each
beginning one (1) year from their respective grant date, unless otherwise
specified in the Stock Option Award Agreement. A copy of the Plan and form of
Stock Option Award Agreement is attached hereto as Exhibit 1. If Executive was
an employee of Employer prior to the Effective Date and has already been granted
stock options, all of Executive's stock options shall have the same terms as the
Options granted hereunder.

        ii)    Change in Control.    Notwithstanding any other provision of the
Plan to the contrary, while Executive's Options remain outstanding under the
Plan, a Change in Control (as defined below) of Employer shall occur, then all
Options outstanding at the

2

--------------------------------------------------------------------------------




time of such Change in Control shall vest or expire as set forth in clause 4.d.i
above. Those Options that vest shall become immediately exercisable in full,
and, at the option of the Compensation Committee of the Board of Directors, such
Options may be cancelled in exchange for a cash payment or a replacement award
of equivalent value. For purposes of this provision as well as this Agreement, a
"Change in Control" of Employer shall occur upon the happening of the earliest
to occur of the following:

        (a)   any "person" as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (other than (1) Employer, (2) any trustee or
other fiduciary holding securities under an employee benefit plan of Employer or
(3) any corporation owned, directly or indirectly, by the stockholders of
enherent Corp. in substantially the same proportions as their ownership of the
common stock of Employer, is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such person any securities acquired directly from Employer or its affiliates)
representing fifty-one percent (51%) or more of the combined voting power of
enherent Corp.'s then outstanding voting securities;

        (b)   during any period of not more than two (2) consecutive years,
individuals who at the beginning of such period constitute the Board (such board
of directors being referred to herein as the "Employer Board"), and any new
director (other than a director designated by a person who has entered into an
agreement with Employer to effect a transaction described in clause (i), (ii) or
(iv) of this Section 5A) whose election by the Employer Board or nomination for
election by Employer's Stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
then still in office who either were directors at the beginning of the period of
whose election or nomination for election was previously so approved (other than
approval given in connection with an actual or threatened proxy or election
contest), cease for any reason to constitute at least seventy percent (70%) of
such Employer Board;

        (c)   the stockholders of Employer approve a merger or consolidation of
Employer with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of Employer outstanding immediately
prior thereto continuing to represent (either by remaining outstanding without
conversion or by being converted into voting securities of the surviving or
parent entity) fifty one (51%) or more of the combined voting power of the
voting securities of Employer or such surviving or parent entity outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of enherent Corp. (or similar
transaction) in which no "person" (as hereinabove defined) acquires fifty-one
(51%) or more of the combined voting power of enherent Corp.'s then outstanding
securities; or

        (d)   the stockholders of the Employer approve a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer's assets (or any
transaction having a similar effect).

        5)    Expense Reimbursement and Other Benefits.    

        a)    Reimbursement of Expenses.    During the term of Executive's
employment hereunder, Employer, upon the Executive's submission of proper
substantiation in accordance with Employer's standard procedure, including
copies of all relevant invoices, receipts or other evidence reasonably requested
by Employer, by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of Employer. Said expenses shall be reviewed by the
Employer's principal financial officer for reasonableness. Any questionable
expenses shall be submitted by the principal financial officer to the Board of
Directors for review and approval prior to making payment to the Executive. If
the Board of Directors does not approve any expenses they have been requested to
review, a written

3

--------------------------------------------------------------------------------

explanation shall be provided to the Executive. Executive shall be afforded an
opportunity to respond to the written explanation and the Board of Directors
shall have the opportunity to reconsider its decision. The Board of Directors
decision following the Executives response shall be final.

        b)    Employee Benefits.    Executive shall participate in the Employer
Employee Benefits Program.

        c)    Stock Options.    Executive shall be included as a participant
under the Employer Incentive Stock Option Plan, eligible to be granted options
to acquire shares of Employer's common stock. The number of any options and
terms and conditions of options shall be determined in the sole discretion of
the Board, or applicable committee thereof, and shall be based on several
factors, including the performance of the Employer.

        d)    Vacation.    During the Term, the Executive will be entitled to 24
paid vacation/personal days for each full calendar year. The Executive will also
be entitled to the paid holidays and other paid leave set forth in Employer's
policies. Vacation days and holidays during any fiscal year that are not used by
the Executive during such fiscal year may not be carried over and used in any
subsequent fiscal year. Executive will begin to accrue vacation/personal days on
the first day of the month following date of employment at the rate of 2 days
per month. Employer observes six (6) designated Holidays each year (the holiday
schedule is described in Employer's Summary of Benefits).

        e)    Retirement Plan.    Executive is eligible to participate in the
Employer's 401(k) Savings Plan the first day of the month coinciding with, or
following employment with Employer. The Employer has a provision enabling a
match of 100% of the first 3% of employee contributions.

        f)    Relocation.    Executive is eligible for a relocation package as
set forth in Exhibit A attached hereto.

        6)    Restrictions.    

        a)    Non-competition.    During the Term and for a one (1) year period
after the termination of the Term for any reason, the Executive shall not,
directly or indirectly, engage in or have any interest in any sole
proprietorship, partnership, corporation or business or any other person or
entity (whether as an executive, officer, director, partner, agent, security
holder, creditor, consultant or otherwise) that directly or indirectly (or
through any affiliated entity) engages in competition with the Employer (for
this purpose, any business that engages in information technology staffing
services or products similar to those services or products offered by the
Employer and which is actively soliciting the operating units of the clients
doing business with Employer at the time of termination of the Agreement shall
be deemed to be in competition with the Employer provided that such services or
products constitute at least five percent (5%) of the gross revenues of the
Employer at the time of termination of the Agreement); provided that such
provision shall not apply to the Executive's ownership of or the acquisition by
the Executive, solely as an investment, of securities of any issuer that are
registered under Section 12(b) or 12(g) of the Exchange Act and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the NASDAQ Stock Market, or any similar system or automated
dissemination of quotations of securities prices in common use, so long as the
Executive does not control, acquire a controlling interest in or become a member
of a group which exercises direct or indirect control or, more than five percent
(5%) of any class of capital stock of such corporation.

        b)    Nondisclosure.    During the Term and for a one (1) year period
after the termination of the Term for any reason, the Executive shall not at any
time divulge, communicate, use to the detriment of or for the benefit of any
other person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business or the Employer. Any

4

--------------------------------------------------------------------------------




Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Employer (which shall include, but not be limited
to, information concerning the Employer's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Employer
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Employer with respect to all such
information. For purposes of this Agreement, "Confidential Information" means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Employer (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally known, about the Employer or its or
their respective businesses. Notwithstanding the foregoing, nothing herein shall
be deemed to restrict the Executive from disclosing Confidential Information
that the Executive clearly demonstrates was or became generally available to the
public other than as a result of disclosure by the Executive.

        c)    Non-solicitation of Employees and Clients.    During the Term and
for a one (1) year period after the termination of the Term for any reason, the
Executive shall not directly or indirectly, for himself or for any other person,
firm, corporation, partnership, association or other entity, other than in
connection with the performance of Executive's duties under this Agreement,
(i) solicit for employment or attempt to employ or enter into any contractual
arrangement with any employee or former employee of Employer, unless such
employee or former employee has not been employed by Employer for a period in
excess of six (6) months, (ii) call on or solicit any of the operating units of
the clients doing business with Employer as of the termination of the Term for
any reason on behalf of any person or entity in connection with any business
competitive with the business of Employer, and/or (iii) make known the names and
addresses of such customers (unless the Executive can clearly demonstrate that
such information was or became generally available to the public other than as a
result of a disclosure by the Executive).

        d)    Ownership of Developments.    All copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the course of performing work for Employer or its
customers (collectively, the "Work Product") shall belong exclusively to
Employer and shall, to the extent possible, be considered a work made by the
Executive for hire for Employer within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for Employer, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest that
Executive may have in such Work Product. Upon the request of Employer, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment.

        e)    Books and Records.    All books, records, and accounts relating in
any manner to the customers of Employer, whether prepared by the Executive or
otherwise coming into the Executive's possession, shall be the exclusive
property of Employer and shall be returned immediately to Employer on
termination of the Executive's employment hereunder or on Employer's request at
any time.

        f)    Acknowledgment by Executive.    The Executive acknowledges and
confirms that (i) the restrictive covenants contained in this Section 6(f) are
reasonably necessary to protect the legitimate business interest of Employer
including the legitimate interests of the Employer, and (ii) the restrictions
contained in this Section 6(f) (including without limitation the length of the
term of the provisions of this Section 6(f) are not over broad, over long, or
unfair and are not the result of overreaching, duress or coercion of any kind.
The Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in

5

--------------------------------------------------------------------------------




this Section 6(f) will not cause him any undue hardship, financial or otherwise,
and that enforcement of each of the covenants contained herein will not impair
his ability to obtain employment commensurate with his abilities and on terms
fully acceptable to him or otherwise to obtain income required for the
comfortable support of him and his family and the satisfaction of the needs of
his creditors. The Executive acknowledges and confirms that his special
knowledge of the business of the Employer is such as would cause Employer
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Employer in violation of the
terms of this Section 6(f). The Executive further acknowledges that the
restrictions contained in this Section 6 are intended to be, and shall be, for
the benefit of and shall be enforceable by, Employer's successors and assigns.

        g)    Reformation by Court.    In the event that a court of competent
jurisdiction shall determine that any provision of this Section 6 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 6 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

        h)    Extension of Time.    If the Executive shall be in violation of
any provision of this Section 6 then each time limitation set forth in this
Section 6 shall be extended for a period of time equal to the period of time
during which such violation or violations occur. If Employer seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Section 6 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Executive.

        i)    Survival.    The provisions of this Section 6 shall survive the
termination of this Agreement, as applicable.

        7)    Disability.    If during the Term Executive is unable to perform
his services by reason of illness or incapacity, for a period of sixty
(60) consecutive days or three (3) months out of any six (6) month period.
Employer may, at its option, upon written notice to Executive, terminate the
Term and his employment hereunder. In the event of disability of the Executive
as defined in this Section 7, employer shall continue to pay seventy-five
percent (75%) of Executive's then current salary and benefits for the lesser of
one (1) year or the remainder of the Term.

        8)    Termination for Cause.    

        a)    Employer shall have the right to terminate the Term and the
Executive's employment hereunder for Cause (as defined below). Upon any
termination pursuant to this Section 8, Employer shall pay to the Executive any
unpaid Annual Base Salary through the effective date of termination specified in
such notice. Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

        b)    For purposes hereof, the term "Cause" shall mean the Executive's
conviction of a felony, the Executive's personal dishonesty directly affecting
the Employer, willful misconduct (which shall require prior written notice to
the Executive from the Board unless not curable or such misconduct is materially
injurious to Employer), breach of a fiduciary duty involving personal profit to
the Executive or intentional failure to substantially perform his duties after
written notice to the Executive from the Board (and a reasonable opportunity to
cure such failure) that, in the reasonable judgment of the Board, the Executive
has failed to perform specific duties.

        9)    Termination Without Cause.    

        a)    At any time Employer shall have the right to terminate the Term
and the Executive's employment hereunder by written notice to the Executive. Any
demotion resulting in a material

6

--------------------------------------------------------------------------------

adverse change in the duties, responsibilities or role, reporting relationships
of the Executive, or change in titles, shall be treated as a termination without
cause of the Executive.

        b)    A Change in Control (as defined in Section 4 hereof) resulting in
either the termination of the Executive or a material adverse change in the
duties, responsibilities or role, reporting relationships of the Executive, or
change in titles, shall also be treated as a termination without cause of the
Executive.

        c)     Upon any termination pursuant to this Section 9.a. (that is not a
termination under any of Sections 7, 8, or 10), Employer shall continue to pay
(through Employer's regularly scheduled payroll) to the Executive (A) the Annual
Base Salary at the date of termination for six (6) months and (B) pay, within
forty-five (45) days of the last day of employment, any earned Performance
Bonus. Employer shall also continue to pay the Employer portion of premiums for
the same or substantially similar Welfare Benefits and the Executive shall be
entitled to the other benefits set forth in Section 5(b) and (e) for the six
(6) months. In the event such entitlement is not allowed by law, the Executive
shall be entitled to the cash equivalent of that benefit.

        d)    Upon any termination pursuant to this Section 9.b. (that is not a
termination under any of Sections 7, 8, or 10), Employer shall continue to pay
(through Employer's regularly scheduled payroll) to the Executive (A) the Annual
Base Salary at the date of termination for twelve (12) months and (B) pay,
within forty-five (45) days of the last day of employment, any earned
Performance Bonus prorated as of the date of termination.    Employer shall also
continue to pay the Employer portion of premiums for the same or substantially
similar Welfare Benefits and the Executive shall be entitled to the other
benefits set forth in Section 5(b) and (e) for the twelve (12) months. In the
event such entitlement is not allowed by law, the Executive shall be entitled to
the cash equivalent of that benefit.

        e)    The Options and any previously granted or subsequently granted
incentive stock options shall immediately vest and be exercisable pursuant to
the terms of the Plan and the Stock Option Award Agreement, all non-qualified
stock options that have not vested as of the date of the termination, shall
expire, and all non-qualified stock options that have vested shall be
exercisable pursuant to the terms of the Plan and the Stock Option Award
Agreement. Said vested stock options shall be exerciseable and may be sold by
Executive subject to no restrictions by Employer (other than those imposed by
the Employer's then current insider trading policy or by federal and state
securities laws).

        f)     The Employer shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of termination, subject, however, to the provisions of Section 5(a). The
Executive shall be entitled to receive all severance payments and benefits
hereunder regardless of any future employment undertaken by the Executive.

        10)    Termination by Executive.    

        a)    The Executive shall at all times have the right upon thirty
(30) days prior written notice to Employer, to terminate the Term and his
employment hereunder.

        b)    Upon any termination pursuant to this Section 10 by the Executive
without Good Reason (as defined below), Employer shall pay to the Executive any
unpaid Annual Base Salary through the effective date of termination specified in
such notice. Employer shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 5(a)).

        c)     Upon any termination pursuant to this Section 10.e.i or 10.e.ii
by the Executive for Good Reason, Employer shall pay to the Executive the same
amounts that would have been payable by

7

--------------------------------------------------------------------------------




Employer to the Executive under Section 9.c. of this Agreement as if the
Executive's employment had been terminated by Employer without Cause.

        d)    Upon any termination pursuant to this Section 10.e.iii by the
Executive for Good Reason, Employer shall pay to the Executive the same amounts
that would have been payable by Employer to the Executive under Section 9.d. of
this Agreement as if the Executive's employment had been terminated by Employer
without Cause related to Change in Control.

        e)    For purposes of this Agreement, "Good Reason" shall mean:

        i)     the assignment to the Executive of any duties inconsistent in any
material respect with the Executive's position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3 of this Agreement, or any other action by Employer
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by the Executive.

        ii)    any failure by Employer to comply with any of the material
provisions of Section 4 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by
Employer promptly after receipt of notice thereof given by the Executive; or

        iii)   in the event that (A) a Change in Control (as defined in
Section 4 hereof) in Employer shall occur during the Term and (B) prior to the
earlier of the expiration of the Term and six (6) months after the date of the
Change in Control, the Term and Executive's employment with Employer is
terminated by Employer, or new employer as the case may be, without Cause, as
defined in Section 9(a or b) (and other than pursuant to Section 7 by reason of
the Executive's death or the Executive's disability) or the Executive terminates
the Term and his employment for Good Reason, as defined in Section 10(d)(i) or
(ii).

        11)    Waivers.    It is understood that either party may waive the
strict performance of any covenant or agreement made herein; however, any waiver
made by a party hereto must be duly made in writing in order to be considered a
waiver, and the waiver of one covenant or agreement shall not be considered a
waiver of any other covenant or agreement unless specifically in writing as
aforementioned.

        12)    Savings Provisions.    The invalidity, in whole or in part, of
any covenant or restriction, or any section, subsection, sentence, clause,
phrase or word, or other provisions of this Agreement, as the same may be
amended from time to time shall not affect the validity of the remaining
portions thereof.

        13)    Governing Law.    This Agreement shall be construed in accordance
with and governed by the laws of the State of Connecticut without giving effect
to its choice of law provision.

        14)    Notices.    If either party desires to give notice to the other
in connection with any of the terms and provisions of this Agreement, said
notice must be in writing and shall be deemed given when (a) delivered by hand
(with written confirmation of receipt); (b) sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addresses, if sent by a
nationally recognized overnight delivery service) receipt requested), in each
case addressed to the party for whom it is intended as follows (or such other

8

--------------------------------------------------------------------------------


addresses as either party may designate by notice to the other party, at the
Parent Employer's or Employer's then principal executive offices):

    If to Employer:   enherent Corp.
80 Lamberton Road
Windsor, CT 06095
Attn: James Minerly
 
 
If to Executive:
 
Douglas A. Catalano
79 Hidden Valley Rd.
Marshfield, MA 02050


        15)    Default.    In the event either party defaults in the performance
of its obligations under this Agreement, the non-defaulting party may, after
giving 30 days' notice to the defaulting party to provide a reasonable
opportunity to cure such default, proceed to protect its rights by suit in
equity, action or law, or, where specifically provided for herein, by
arbitration, to enforce performance under this Agreement or to recover damages
for breach thereof, including all costs and attorneys' fees, whether settled out
of court, arbitrated, or tried (at both trial and appellate levels).

        16)    No Third Party Beneficiary.    Nothing expressed or implied in
this Agreement is intended, or shall be construed, to confer upon or give any
person other than Employer, the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and assigns, any
rights or remedies under or by reason of this Agreement.

        17)    Waiver of Jury Trial.    All parties knowingly waive their rights
to request a trial by jury in any litigation in any court of law, tribunal or
legal proceeding involving the parties hereto or any disputes arising out of or
related to this Agreement. Any controversy of claim arising out of this
Agreement, its enforcement or interpretation, or alleged breach default or
misrepresentation in connection with any of its provisions, shall be submitted
to binding arbitration before JAMS-Endispute in accordance with its rules and
procedures for arbitration of employment disputes. The costs of arbitration,
including but not limited to, the filing fees, shall be paid for by the
Employer. The Employer and Executive shall be responsible for payment of their
own attorneys' fees.

        18)    Successors.    This Agreement shall inure to the benefit of and
be binding upon the Executive and the Executive's assigns, heirs,
representatives or estate.

        19)    Indemnification.    In the event of a lawsuit, such as but not
limited to a shareholder suit, after Executive's departure from the Employer, or
termination of this Agreement for Cause or Termination without Cause, the
Employer shall reimburse, the Executive from all reasonable travel costs and
out-of-pocket expenses incurred by Executive in assisting in the defense of such
post-employment suit. In addition, the Employer shall to the fullest extent
allowed under its Amended and Restated Certificate of Incorporation and to the
fullest extent permitted by law indemnify, defend and hold harmless Executive
from any reasonable legal fees incurred in Executive's assistance in the defense
of or damages awarded against Executive from such post-employment lawsuit.

        20)    Press Releases.    The executive will be given the opportunity to
review and comment upon any press release announcing his departure from the
Employer. Employer shall not be obligated to withdraw or revise such press
release as a result of the Executive's comments.

9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, by its appropriate officer, signed this Agreement
and Executive has signed this Agreement, as or the day and year first above
written.

    AGREED TO BY:   AGREED TO BY:     Executive Douglas A. Catalano   enherent
Corp.
Irwin Sitkin
Chairman, Compensation Committee
Board of Directors
 
 
By:
 
By:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
Date:
 
Date:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------


EXHIBIT A



RELOCATION PLAN FOR
Douglas A. Catalano
Chairman, CEO and President
enherent, Corp.


        If at any time during the term of this agreement, Executive decides it
is necessary to relocate to be closer to enherent headquarters, enherent will
provide the following relocation reimbursement to Executive.

        SALE OF HOME:    Reimbursement for real estate sales commission and
other expenses associated with sale of home, up to a maximum of $40,000.

        TEMPORARY LIVING ALLOWANCE:    Allowance provided to cover lodging,
meals, and incidentals while in the moving process.

        NEW HOME PURCHASE:    Up to $5,000 to cover reasonable and necessary
closing costs and other costs associated with the purchase of a new home.

        HOUSEHOLD GOODS MOVE:    Packing, insuring, transporting, and unpacking
of goods.    Disconnecting and connecting of appliances. Temporary storage of
goods as required up to 90 days.

        MAXIMUM ALLOWANCE:    Maximum allowance for all of the above would be
$55,000.

11

--------------------------------------------------------------------------------


AMENDMENT TO
EMPLOYMENT AGREEMENT


        THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is executed
this    day of                        , 2004 by and between enherent Corp. (fka
PRT Group Inc.), a Delaware corporation, with its principal place of business at
80 Lamberton Rd., Windsor, CT 06095 with all of its direct and indirect
subsidiaries, (the "Employer") and Douglas A. Catalano, an individual residing
at 79 Hidden Valley Rd., Marshfield, MA 02050 (the "Executive"), as an Amendment
to the Employment Agreement dated February 16, 2004 between the parties.

1.Quarterly Performance Bonus:

a)This Amendment contains the specifics of the Quarterly Performance Bonus set
forth in Section 4.b of the Employment Agreement.

b)2004 Management Bonus Plan

i)$20,000 gross payment

ii)Quarterly Bonus

iii)Beat EBITDA goal as set forth in 2/10/04 Board of Directors meeting by 25%

2.Year End Performance Bonus:

a)This Amendment contains the specifics of the Year End Performance Bonus set
forth in Section 4.b of the Employment Agreement.

b)2004 Year End Bonus Plan

i)$45,000 gross payment if one or both of the following goals are achieved:

        A.    The Company has been, or is in process of being, merged or sold to
an acquirer that substantially improves, in opinion of board, the potential
return to shareholders, and/or

        B.    The Company achieves the bottom line EBITDA goal for the year as
set forth in the approved budget from the 2/10/04 Board of Directors meeting.

3.All other terms and conditions of the Employment Agreement remain in full
force and effect.


        IN WITNESS WHEREOF, by its appropriate officer, signed this Agreement
and Executive has signed this Agreement, as or the day and year first above
written.

    AGREED TO BY:   AGREED TO BY:     Executive Douglas A. Catalano   enherent
Corp.
Irwin Sitkin
Chairman, Compensation Committee
Board of Directors
 
 
By:
 
By:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
Date:
 
Date:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



EMPLOYMENT AGREEMENT
EXHIBIT A
RELOCATION PLAN FOR Douglas A. Catalano Chairman, CEO and President enherent,
Corp.
AMENDMENT TO EMPLOYMENT AGREEMENT
